DETAILED ACTION
Previous final rejection has been vacated and time period has reset to begin with mailing date of this action.
Claims 1-6, 9 and 17-20 has been previously cancelled. Claims 7-8 and 10-16 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Driscoll et al (US 20160071082) in view of Miasaka (CN 100541159).
Regarding claim 7, Driscoll et al disclose a vehicle sharing system comprising: 
a processor (paragraph 17, lines 1-3) programmed to: 
output a vehicle sharing cost associated with anticipated maintenance of a vehicle component based on sensor data associated with operation of a vehicle by a vehicle sharing user during a trip (paragraph 58, lines 6-20 and Fig. 3, #130) but does not explicitly disclose wherein the processor calculates the vehicle sharing cost by comparing the sensor data to previously stored expected values in a vehicle component wear model. However, Miasaka disclose the limitation, at least see page 23, paragraph 2. It would have been obvious to modify the teaching of Driscoll et al to include wherein the processor calculates the vehicle sharing cost by comparing the sensor data to previously stored expected values in a vehicle component wear model to determine the cost of a component based on historical and existing data. 
Regarding claim 8, Driscoll et al disclose the limitations indicated above and further disclose comprising a vehicle component sensor and an external sensor that provide the sensor data associated with operation of the vehicle, the processor further programmed to communicate the vehicle sharing cost for display on a vehicle HMI (paragraph 12, lines 8-14). 
Regarding claim 10, Driscoll et al disclose the limitations indicated above and further disclose comprising: a cloud based server that receives the sensor data from the processor and calculates the vehicle sharing cost using an analytical model (Fig. 1, #170); and a display that receives the output and displays the vehicle sharing cost and presents cost-saving coupons (Fig. 3, #320). 
Regarding claim 11, Driscoll et al disclose the limitations indicated above and further disclose wherein the processor further programmed to determine a route for the trip based on the sensor data from the trip, and calculate the vehicle sharing cost based on historical sensor data associated with the route. 
Regarding claim 12, Driscoll et al disclose the limitations indicated above and further disclose wherein the processor further programmed to determine a route for the trip and provide an alternative route based on a lower vehicle sharing costs associated with the alternative route (paragraph 48, lines 18-25). 
Regarding claim 13, Driscoll et al disclose the limitations indicated above and further disclose wherein the processor comprises a mobile device processor wirelessly linked to the vehicle. 
Regarding claim 14, Driscoll et al disclose the limitations indicated above and further disclose the processor further programmed to calculate the vehicle sharing cost based on vehicle location during the trip, the vehicle location determined based on the sensor data (paragraph 10, lines 1-28). 
Regarding claim 15, Driscoll et al disclose the limitations indicated above and further disclose comprising: a vehicle computing system (VCS) embedded within the vehicle and in communication with a vehicle sensor, the VCS storing the sensor data in an associated memory and selectively wirelessly communicating the sensor data to the processor (Fig. 1, #110, #130 and #150). 
Regarding claim 16, Driscoll et al disclose the limitations indicated above and further disclose wherein the processor wirelessly receiving the sensor data from the cloud (Fig 1, #150 and #170).

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663